USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 00-1247                    SOUTHEX EXHIBITIONS, INC.,                      Plaintiff, Appellant,                                v.             RHODE ISLAND BUILDERS ASSOCIATION, INC.,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND           [Hon. Ernest C. Torres, U.S. District Judge]                              Before                    Boudin, Stahl and Lynch,                        Circuit Judges.                                                                                                                                     Leland P. Schermer, Gregg D. Orsag and Sweeney Metz FoxMcGrann & Schermer, L.L.C. on brief for appellant.     James M. Sloan, III and Gardner, Sawyer, Gates & Sloan onbrief for appellee.March 2, 2000                                                                              Per Curiam.    Southex Exhibitions, Inc. ("Southex")  appeals from the denial of a preliminary injunction, and it has  requested an expedited decision.  Neither party has requested  oral argument, and we have concluded that it is not necessary.   See 1st Cir. Loc. R. 34(b).  We affirm.            Although it bore the burden to do so, Southex makes  no developed argument in its brief on irreparable harm.   Rather, it addresses the issue in a single sentence and brief  footnote without developed argumentation or citation to the  record.  We have repeatedly stated that it is not enough merely  to mention a possible argument in the most skeletal way,  leaving the court to do counsel's work.  See, e.g., United  States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).  The needed  showing of irreparable harm has not been made.            As to likelihood of success, there may well be  legitimate arguments on both sides, but nothing we have seen  decisively weights the case in Southex's favor.  That is enough  to justify denial of a preliminary injunction, at least in the  absence of overwhelming equities in support of an injunction.   The district court referred briefly to harm on both sides  without discussing whether it would be irreparable; and as we  have already noted, Southex has made little effort to persuade  us on this issue.            Affirmed.